Exhibit 10.29

EXECUTION VERSION

FIFTH AMENDMENT TO FORBEARANCE AGREEMENT

AND FOURTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO FORBEARANCE AGREEMENT AND FOURTH AMENDMENT TO CREDIT
AGREEMENT (this “Amendment”) is made and entered into as of December 11, 2009,
by and among the Lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
Purple Communications, Inc. (f/k/a GoAmerica, Inc.), a Delaware corporation
(“Borrower”), the other Loan Parties signatory hereto, Churchill Financial LLC,
as L/C Issuer and as administrative agent for the Lenders and the L/C Issuers
(in such capacity, and together with its successors and permitted assigns, the
“Administrative Agent”) and Ableco Finance LLC, as collateral agent for the
Lenders and the L/C Issuers (in such capacity, and together with its successors
and permitted assigns, the “Collateral Agent”, and together with the
Administrative Agent, collectively, the “Agents”).

W I T N E S S E T H

WHEREAS, Borrower, the other Loan Parties signatory hereto, Agents, the Lenders
and the L/C Issuers party thereto from time to time are parties to that certain
Credit Agreement, dated as of January 10, 2008 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”); and

WHEREAS, Borrower, the other Loan Parties signatory hereto, Agents and the
Lenders are parties to that certain Forbearance Agreement and Fourth Amendment
to Credit Agreement, dated as of October 15, 2009, as amended by that certain
First Amendment to Forbearance Agreement and Fourth Amendment to Credit
Agreement, dated as of October 30, 2009, as further amended by that certain
Second Amendment to Forbearance Agreement and Fourth Amendment to Credit
Agreement, dated as of November 4, 2009, as further amended by that certain
Third Amendment to Forbearance Agreement and Fourth Amendment to Credit
Agreement, dated as of November 20, 2009, and as further amended by that certain
Fourth Amendment to Forbearance Agreement and Fourth Amendment to Credit
Agreement, dated as of December 1, 2009 (as amended restated, supplemented or
otherwise modified from time to time prior to the date hereof (the “Forbearance
Agreement”); and

WHEREAS, the Borrower and the Loan Parties have requested, and Agents and
Required Lenders have agreed, to amend the Forbearance Agreement in the manner
and on the terms and conditions provided for herein.

NOW THEREFORE, in consideration of the promises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Loan Parties, Agents and Required Lenders hereby agree as
follows:

1. Definitions. Capitalized terms not otherwise defined herein (including in the
Recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement.

2. Amendments to Forbearance Agreement.

(a) Section 5(a) of the Forbearance Agreement is hereby amended as of the Fifth
Amendment Effective Date (as hereinafter defined) by deleting “December 11,
2009” where it appears therein and substituting in lieu thereof “December 21,
2009”.

 

1



--------------------------------------------------------------------------------

(b) Section 8(d) of the Forbearance Agreement is hereby amended by deleting the
last sentence of the first paragraph of such Section 8(d) together with the
definitions of “Governmental Investigation” and “June 2009 Subpoenas” thereof
and substituting in lieu thereof the following sentence and the corresponding
definitions as follows:

“As used herein ‘Governmental Investigation’ and ‘2009 Subpoenas’ shall have the
following meanings:

‘Governmental Investigation’ means any claim, sanction, action, lawsuit or other
proceeding or investigation in connection with the 2009 Subpoenas by a
Governmental Authority, which relates to the condition (financial or otherwise),
business, operations or property of the Borrower or any of the Group Members.

‘2009 Subpoenas’ means, collectively, (a) a subpoena for documents from the
Enforcement Bureau of the Federal Communications Commission, dated April 1,
2009, (b) a subpoena for documents from a Grand Jury for the United States
District Court for the District of Columbia, dated June 15, 2009, (c) a subpoena
for documents from the San Francisco Regional Office of the United States
Securities and Exchange Commission, dated June 25, 2009, (d) a subpoena for
testimony from the San Francisco Regional Office of the United States Securities
and Exchange Commission to the Borrower’s chief financial officer, dated
June 25, 2009 and (e) a subpoena for documents from the United States Securities
and Exchange Commission, dated December 4, 2009, copies of which were previously
delivered to the Administrative Agent.”

3. Remedies. This Amendment shall constitute a Loan Document. The breach by any
Loan Party of any covenant or agreement in this Amendment shall constitute an
immediate Event of Default hereunder and under the other Loan Documents after
giving effect to any grace or cure periods set forth therein.

4. Representations and Warranties. To induce Agents and Required Lenders to
enter into this Amendment, each of the Borrower and the other Loan Parties
hereby jointly and severally represents and warrants that:

(a) The execution, delivery and performance by each Loan Party of this Amendment
and the performance of the Forbearance Agreement as amended by this Amendment
(the “Amended Forbearance Agreement”) (i) are within such Loan Party’s corporate
or similar powers and, at the time of execution thereof, have been duly
authorized by all necessary corporate and similar action (including, if
applicable, consent of the holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate any material
Requirement of Law in any material respect, (C) in any material respect,
conflict with, contravene, constitute a default or breach under any material
Contractual Obligation of any Loan Party or any of its Subsidiaries, or result
in or permit the termination or acceleration of any such material Contractual
Obligation, or (D) result in the imposition of any Lien (other than a Permitted
Lien) upon any property of any Loan Party or any of its Subsidiaries and
(iii) do not require any Permit of, or filing with, any Governmental Authority
or any consent of, or notice to, any Person.

(b) From and after its delivery to the Agents, this Amendment has been duly
executed and delivered to the other parties hereto by each Loan Party party
hereto and this Amendment and the Amended Forbearance Agreement are each the
legal, valid and binding obligation of such Loan Party and are each enforceable
against such Loan Party in accordance with its terms, except as may be

 

2



--------------------------------------------------------------------------------

limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally or by general equitable
principles relating to enforceability.

(c) No Default or Event of Default (other than the Specified Events of Default
(as defined in the Forbearance Agreement)) has occurred and is continuing after
giving effect to this Amendment.

(d) Except for the Governmental Investigation (as defined in the Forbearance
Agreement) no action, claim or proceeding is now pending or, to the knowledge of
any Loan Party, threatened against any Loan Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
federal, state, or local government or of any agency or subdivision thereof, or
before any arbitrator or panel of arbitrators, which (i) challenges any Loan
Party’s right, power, or competence to enter into this Amendment or perform any
of its obligations under this Amendment, the Amended Forbearance Agreement or
any other Loan Document, or the validity or enforceability of this Amendment,
the Amended Forbearance Agreement or any other Loan Document or any action taken
under this Amendment, the Amended Forbearance Agreement or any other Loan
Document or (ii) if determined adversely, is reasonably likely to have or result
in a Material Adverse Effect.

(e) After giving effect to this Amendment and except with respect to the
Governmental Investigation and the Specified Events of Default, the
representations and warranties of Borrower and the other Loan Parties contained
in the Credit Agreement and each other Loan Document are true and correct in all
material respects (provided, that if any representation or warranty is by its
terms qualified by concepts of materiality, such representation shall be true
and correct in all respects) on and as of the Fifth Amendment Effective Date
hereof with the same effect as if such representations and warranties had been
made on and as of such date, except that any such representation or warranty
which is expressly made only as of a specified date need be true only as of such
date.

5. No Amendments/Waivers. The Forbearance Agreement, the Credit Agreement and
the other Loan Documents shall continue to be in full force and effect in
accordance with their respective terms and, except as expressly provided herein,
shall be unmodified. In addition, except as expressly provided herein and in the
Forbearance Agreement, this Amendment shall not be deemed an amendment, consent
or waiver of any term or condition of any Loan Document or a forbearance by
Agents or Lenders with respect to any right or remedy which Agents or Lenders
may now or in the future have under the Loan Documents, at law or in equity or
otherwise or be deemed to prejudice any rights or remedies which Agents or
Lenders may now have or may have in the future under or in connection with any
Loan Document or under or in connection with any Default or Event of Default
which may now exist or which may occur after the date hereof.

6. Outstanding Indebtedness; Waiver of Claims. Each of the Borrower and the
other Loan Parties hereby acknowledges and agrees that as of the Fifth Amendment
Effective Date (i) the aggregate amount of the Revolving Loans is $8,000,000 and
(ii) the aggregate amount of the Term Loans is $36,300,000, and that, as of the
Fifth Amendment Effective Date, such principal amounts are payable pursuant to
the Credit Agreement without defense, offset, withholding, counterclaim or
deduction of any kind. Each of the Borrower and the other Loan Parties hereby
acknowledges that it has no Claims (as hereinafter defined) arising out of or
relating to the Credit Agreement or any other Loan Document (including, without
limitation, as a result of credit having been extended thereunder) against
Agents, the Lenders or the L/C Issuers and their respective employees, agents,
representatives, consultants, attorneys, fiduciaries, servants, officers,
directors, partners, predecessors, subsidiary corporations, parent corporations
and related corporate divisions and their respective successors and assigns (all
of the foregoing being the “Released Persons”) and hereby waives, releases,
remises and forever discharges

 

3



--------------------------------------------------------------------------------

Agents, each Lender, each L/C Issuer and each other Released Person from any and
all Claims of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, whether heretofore or
hereafter arising, for or because of any matter or things done, omitted or
suffered to be done by any Released Person prior to and including the date
hereof, and in any way directly or indirectly arising out of or relating to the
Forbearance Agreement, Credit Agreement or any other Loan Document. For purposes
hereof, “Claims” shall mean all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits or claims which may be instituted or
asserted against or incurred by such Released Person as the result of credit
having been extended under the Forbearance Agreement, Credit Agreement or any
other Loan Document or otherwise arising in connection with the transactions
contemplated thereunder.

7. Expenses. Each of the Borrower and the other Loan Parties hereby reconfirms
its respective obligations pursuant to Section 11.3 of the Credit Agreement and
to pay and reimburse Agents for all reasonable costs and expenses (including,
without limitation, reasonable fees of legal counsel) incurred in connection
with the negotiation, preparation, execution and delivery of this Amendment and
all other documents and instruments delivered in connection herewith.

8. Affirmation of Existing Loan Documents. After giving effect to this
Amendment, Borrower and each Loan Party (a) confirms and agrees that its
obligations under each of the Loan Documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the date hereof, and (b) confirms and agrees that the Liens
granted pursuant to the Collateral documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the date hereof.

9. Effectiveness. This Amendment shall become effective as of December 11, 2009
(the “Fifth Amendment Effective Date”) only upon satisfaction in full in the
judgment of Agents of each of the following conditions on or prior to
December 14, 2009:

(a) Amendment. Agents shall have received two (2) copies of this Amendment duly
executed and delivered by Agents, the Required Lenders and Borrower.

(b) Payment of Fees and Expenses. Borrower shall have paid to the Administrative
Agent (i) a non-refundable cash amendment fee equal to $123,250 to be allocated
among the Lenders according to the pro rata share of their Commitments and
(ii) all costs, fees and expenses owing in connection with this Amendment and
the other Loan Documents and due to Agents (including, without limitation,
reasonable legal fees and expenses of legal counsel).

(c) Equity Investment. Agents shall have received (i) evidence satisfactory to
Agents that Borrower shall have received $2,000,000 in gross cash proceeds from
the issuance by Borrower of Series B Preferred Stock to Clearlake Capital Group,
L.P., Reservoir Capital Group L.P. and Ron Obray on terms satisfactory to
Agents, and (ii) copies of all documents executed and delivered in connection
with such equity investment.

(d) Third Amendment to Second Lien Forbearance Agreement. The Administrative
Agent shall have received one (1) copy of the Third Amendment to Forbearance
Agreement and Fourth Amendment to the Second Lien Credit Agreement, dated as of
the date hereof, duly executed and delivered by the parties signatories thereto
and effective in accordance with the terms thereof, which shall be in form and
substance reasonably satisfactory to the Agents.

10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

4



--------------------------------------------------------------------------------

11. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

PURPLE COMMUNICATIONS, INC., as Borrower By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer PURPLE LANGUAGE SERVICES CO., as Guarantor By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer PURPLE RELAY SERVICES CO., as Guarantor By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer HANDS ON VIDEO RELAY SERVICES, INC., as Guarantor By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer

[SIGNATURE PAGE TO FIFTH AMENDMENT TO FORBEARANCE AGREEMENT

AND FOURTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AGENTS AND LENDERS: CHURCHILL FINANCIAL LLC, as Administrative Agent By:  

/s/ Chris Cox

Name:   Chris Cox Title:   Managing Director CHURCHILL FINANCIAL CAYMAN LTD., as
Lender By: Churchill Financial LLC, as its Collateral Manager By:  

/s/ Chris Cox

Name:   Chris Cox Title:   Managing Director

[SIGNATURE PAGE TO FIFTH AMENDMENT TO FORBEARANCE AGREEMENT

AND FOURTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ABLECO FINANCE LLC, as Collateral Agent and Lender, on behalf of itself and its
Affiliate assigns By:  

/s/ Daniel Wolf

Name:   Daniel Wolf Title:   President

[SIGNATURE PAGE TO FIFTH AMENDMENT TO FORBEARANCE AGREEMENT

AND FOURTH AMENDMENT TO CREDIT AGREEMENT]